Citation Nr: 1745352	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  17-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 10 percent for right inguinal hernia residuals.

3.  Entitlement to a rating in excess of 10 percent for right inguinal hernia scars.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to October 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in June 2009 and March 2012 by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  

In July 2017 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.

The issue of entitlement to service connection for varicose veins as secondary to the service-connected hernia residuals/scars has been raised by the record in a May 2017 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






FINDINGS OF FACT

1.  An August 2008 Board decision essentially denied service connection for a back disability, to include as secondary to the service-connected postoperative residuals of a right inguinal hernia.

2.  Although the Veteran appealed the August 2008 decision to the United States Court of Appeals for Veterans Claims and then the United States Court of Appeals for the Federal Circuit, the denials were affirmed or dismissed.

3.  Evidence received since the August 2008 Board decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.

4.  Throughout the period on appeal the Veteran's right inguinal hernia residuals have been manifested at times by a post-operative and recurrent hernia that is readily reducible; a recurrent hernia that is not well supported by a truss, or not readily reducible has not been demonstrated.

5.  Throughout the period on appeal the Veteran's right inguinal hernia scars are manifested by one or two painful scars; there is no evidence that the scars are deep, unstable, or six square inches in size, and the scars do not cause limitation of motion or function.


CONCLUSIONS OF LAW

1.  The August 2008 Board decision is final.  38 C.F.R. §§ 20.1100 (2008).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a back disability is not new and material, and the claim is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a), 20.302, 20.1104 (2017).


3.  The criteria for a disability rating in excess of 10 percent for post-operative residuals of right inguinal hernia are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2017).

4.  The criteria for a disability rating in excess of 10 percent for right inguinal hernia scars are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran contends that he is entitled to service connection for a back disability.  For the reasons that follow, the Board finds that new and material evidence has not been received to reopen the Veteran's claim. 

The Board notes that in August 2008 the Board denied service connection for a back disability, to include as secondary to the service-connected postoperative residuals of a right inguinal hernia.  Although the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims and then the Federal Circuit, the denials were affirmed or dismissed.  As such, the August 2008 Board decision is final.  See 38 C.F.R. § 20.1100 (2008).

The evidence received since the August 2008 Board decision includes evidence that is essentially cumulative or redundant of the evidence previously of record at the time of the August 2008 Board denial.  As such, it is not new and material evidence.  See 38 C.F.R. § 3.156 (2017).  For example, 2009, 2013, and 2014 letters from Dr. Morgan, which contain medical opinions in favor of the claim are cumulative of the letters written by Dr. Morgan previously and of record at the time of the August 2008 denial.  The remaining evidence, including the Veteran's testimony and current medical evidence, is duplicative of evidence previously of record or cumulative in terms of multiple theories of argument in favor of the claim and showing that the Veteran currently has a diagnosis of a back disability.  Accordingly, the claim is not reopened.

Increased Rating Claims

Right Inguinal Hernia Residuals

The Veteran claims that he is entitled to a rating in excess of 10 percent for his service-connected residuals of a right inguinal hernia.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.114, Diagnostic Code 7338, inguinal hernia. 

Pursuant to Diagnostic Code 7338, a 10 percent rating is warranted for a post-operative recurrent inguinal hernia, which is readily reducible and well supported by a truss or belt.  A 30 percent rating is warranted if the inguinal hernia is small, post-operative and recurrent, or is unoperated and irremediable, and is either not well supported by a truss or is not readily reducible.  A 60 percent rating is warranted for an inguinal hernia which is large, post-operative, and recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338. 

The Veteran contends that his post-operative residuals of right inguinal hernia are chronic and that he is in constant pain.

A December 2015 VA examination report reflects that on examination there was a recurrent hernia on the right which appeared operable and remediable.  The hernia was described as large and readily reducible.  There was indication for a truss or belt, and the examiner opined that the hernia could be well supported by a truss or belt.  

A May 2017 VA examination report reflects the Veteran's complaints that his right inguinal area is always sore.  He reported that it is 6/10 in terms of severity of the pain.  Sometimes with a sneeze or cough he may feel it.  On examination there was no true hernia protrusion.  The examiner noted that there was no indication for a supporting belt.  A May 2017 clarifying opinion (obtained to explain the discrepancy between the one VA examination finding a large hernia and another VA examination finding a small hernia) authored by the May 2017 VA hernia examiner indicates that by their nature, hernias may be found on an examination one day and on other days they may not be palpable at all.  

The treatment records contained in the claims file do not provide evidence contrary to that obtained at the VA examinations.

At the videoconference hearing before the undersigned, the Veteran testified that his hernia residuals had remained constant (he has been in chronic pain) since about five years after service discharge.  

The Board finds that after a thorough review of the evidence of record, the Veteran's service-connected residuals of a right inguinal hernia do not warrant a rating in excess of 10 percent.  In this regard, the overall evidence reflects that, throughout the course of the appeal, the Veteran's post-operative residuals of right inguinal hernia have been manifested at times by a post-operative and recurrent hernia that is readily reducible.  These symptoms meet the criteria for the currently assigned 10 percent, but no higher, disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7338.  The evidence does not reflect findings of a recurrent hernia that is not well supported by a truss, or not readily reducible to warrant a disability rating in excess of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7338.  

To the extent that the Veteran argues that his symptomatology is more severe than contemplated by the currently assigned 10 percent rating, the Board finds that the VA examination reports are more probative than any such lay statements.  The VA examiners have medical training, experience, and expertise that the Veteran is not shown to have.  As such, their findings are more probative than any suggestion by the Veteran that he has symptoms that would warrant a higher rating.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to a rating greater than 10 percent for residuals of a right inguinal hernia.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Inguinal Hernia Scars

The Veteran asserts entitlement to a disability rating in excess of 10 percent for his right inguinal hernia scars, currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 for unstable or painful scars.

Under Diagnostic Code 7804, one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling. 

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118. 

In considering alternate Diagnostic Codes, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118.

The Veteran was afforded a VA scar examination in December 2015.  At that examination the Veteran was diagnosed with a mild, 6cm, linear, well-healed scar parallel to the right ilioinguinal ligament at the right groin.  The examiner noted that the scar is not unstable and does not affect the extremities or trunk.  The examiner also noted that there are no superficial or deep non-linear scars.  Finally, the examiner determined that the Veteran's scar does not result in any limitation of function and does not impact the Veteran's ability to work. 

The Veteran was afforded another VA scar examination in May 2017.  The examination report reflects a diagnosis of two scars from the right inguinal hernia repair.  The scars are painful.  They are not unstable.  The right inguinal upper scar is non-linear and measures 10 cm by 0.5 cm.  The right inguinal lower scar is linear and is 3 cm in length.  The total area is 5 sq. cm.  

The treatment records contained in the claims file do not provide evidence contrary to that obtained at the VA examinations.

After review, the Board finds that the evidence is against an evaluation in excess of 10 percent for the Veteran's hernia scars.  Under Diagnostic Code 7804, three or more scars that are unstable or painful are considered 20 percent disabling.  However, the VA examiners at most only identified two painful scars.  Therefore, the Veteran is not entitled to a higher evaluation under Diagnostic Code 7804.  38 C.F.R. § 4.118.  Additionally, the Veteran's scars do not exceed 12 square inches (77 sq. cm.) and his scars do not cause functional limitation.  The criteria for a higher rating under Diagnostic Codes 7801 or 7805 are therefore not met.  38 C.F.R. § 4.118. 

Lastly, Diagnostic Codes 7800 and 7806 do not provide an avenue for higher evaluations as they only pertain to scars of the head, face, or neck, and dermatitis or eczema, respectively.  38 C.F.R. § 4.118.  Diagnostic Code 7802 allows for a maximum schedular evaluation of 10 percent and is therefore, inapplicable in the instant case.  

Additionally, in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report and observe the scars on his body and his pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465  (1994).  The Veteran's competent belief that his scars disability is worse than the assigned 10 percent disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.

In sum, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's right inguinal hernia scars throughout the entire appeal period.  As the preponderance of evidence weighs against the Veteran's claim for a higher evaluation, the benefit of the doubt rule is not applicable to the Veteran's appeal and the appeal must therefore be denied.  See 38 U.S.C. § 5107 (b).

Other Considerations

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for each disability, and generally the rating criteria for inguinal hernias and scars provide for additional or more severe symptoms than currently shown by the evidence.  The Board finds that the Veteran's disability picture for each disability on appeal is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for right inguinal hernia residuals is denied.

Entitlement to a rating in excess of 10 percent for right inguinal hernia scars is denied.

New and material evidence having not been received, the claim of entitlement to service connection for a back disability is not reopened; the claim is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to a TDIU because he cannot work as a result of his service-connected hernia residuals.  His VA Form 21-8940 reflects that he has only ever worked in manual labor positions, working as a punch press operator, as a mailroom helper, and as a cafeteria helper.  He reportedly stopped working in January 1986, and has only a high school education.  He also indicated that he took some real estate classes at a community college in 1989.  Social Security Administration records reflect the Veteran's statement that he obtained a real estate sales license, but has never worked in that capacity.  

The Veteran is service-connected for residuals of a right inguinal hernia, rated at 10 percent and right inguinal hernia scars, also rated at 10 percent.  As such, he does not meet the minimum scheduler criteria for a TDIU.  However, there is evidence of record from medical professionals that the Veteran is only able to perform sedentary employment as a result of his service-connected disabilities.  

The Board notes that it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16 (b).  Significantly, however, as noted above, even if the Veteran is rendered unemployable due to his service-connected disabilities, the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

As referral VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b) has not occurred in this case, the Board is precluded from granting a TDIU.  While the Board does not have the power to award a TDIU on an extraschedular basis in the absence of a referral to VA's Director of Compensation Service, and there was no such referral in this case, the Board can, and will, consider whether a remand for such referral is warranted.  Importantly, the record reflects that the Veteran is only capable of performing sedentary employment; however, his education level and employment history do not reflect that he has ever performed such employment, and suggests that he may not be qualified to perform such employment.  Under the circumstances, the Board finds that extraschedular consideration of a TDIU by the Director of Compensation Service is warranted in this case, and a remand is required for referral to the Director for such consideration.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the appeal to the Chief Benefits Director or the Director, Compensation Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation Service, if so warranted.

2.  Then readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


